859 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark Anthony BABER, Plaintiff-Appellant,v.Emma CORBETT, Richard Washburn, Cliff Harris, Defendants-Appellees.
No. 88-5488.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and ROBERT M. McRAE, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff seeks appointment of counsel in his appeal from the district court's dismissal of his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff alleged in his brief complaint that he was accused of criminal conduct in 1982 by defendant Corbett;  he failed to ascribe any conduct on the part of the other defendants.  The district court concluded that he failed to assert any deprivation under color of state law in that the sole allegation in the complaint was directed at defendant Corbett, a private citizen.  The suit was dismissed pursuant to 28 U.S.C. Sec. 1915(d).


4
Upon review, we conclude that the vague and conclusory allegations of the complaint failed to state a cognizable claim under 42 U.S.C. Sec. 1983.   See Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986);  Smith v. Rose, 760 F.2d 102, 106 (6th Cir.1985).


5
Accordingly, the motion for appointment of counsel is denied and the judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation